— Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Donnino, J.), rendered June 29, 2006, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to appeal, in connection with his plea agreement, was intelligently, knowingly, and voluntarily made (see People v Lopez, 6 NY3d 248, 256-257 [2006]). The defendant’s valid and comprehensive waiver of his right to appeal forecloses appellate review of the denial of that branch of his omnibus motion which was to suppress physical evidence (see People v Kemp, 94 NY2d 831 [1999]; People v Morales, 53 AD3d 630 [2008]; People v Cardona, 51 AD3d 941 [2008]). Moreover, the defendant’s valid and unrestricted waiver of the right to appeal precludes appellate review of his claim that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 256-257 [2006]; People v Taubenkraut, 48 AD3d 598 [2008]). Skelos, J.P., Ritter, Florio and Miller, JJ., concur.